              Case 2:19-cv-00446-RAJ Document 43 Filed 06/10/20 Page 1 of 1




1                                                 THE HONORABLE RICHARD A. JONES
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9
            DONTE MCCLELLON,
10                                                    Civil Action No. 2:19-cv-00446-RAJ

11                               Plaintiff,           ORDER REVOKING IN
                                                      FORMA PAUPERIS STATUS
12                 v.                                 FOR PURPOSES OF APPEAL

13
            CAPITAL ONE BANK, NA, et
14          al.,
15
                                 Defendants.
16
            In response to the June 5, 2020 Referral Notice (Dkt. # 42) from the Ninth Circuit
17
     Court of Appeals in this case (Appeal Number 20-35477), this Court certifies in
18
     accordance with 28 U.S.C. § 1915(a)(3) that Plaintiff’s appeal in this case is frivolous.
19
     The Court accordingly REVOKES Plaintiff’s in forma pauperis status for purposes of
20
     the appeal. The Court directs the Clerk to ensure that the parties and the Clerk of the
21
     Ninth Circuit Court of Appeals receive a copy of this order
22
            Dated this 10th day of June, 2020.
23
24
25
                                                      A
                                                      The Honorable Richard A. Jones
26                                                    United States District Judge

27

     ORDER - 1
